Citation Nr: 0327210	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  01-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
feet.

2.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease (GERD) and gastritis.

3.  Entitlement to service connection for dysthymic disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1971 to January 
1973.

This appeal is from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The veteran's notice of disagreement 
initiated appeal from disallowances of service connection for 
arthritis of the knees and for disability due to asbestos 
exposure.  His substantive appeal did not address asbestos.  
At an RO hearing of September 2002, the veteran withdrew his 
disagreement with disallowance of service connection for 
arthritis of the knees and with disability due to asbestos 
exposure.


REMAND

The veteran's original claim for VA disability benefits 
encompassed entitlement to both compensation and pension 
benefits.  The veteran has objected that VA examinations he 
had in conjunction with his claim were focused on pension 
only.  A June 5, 2001, RO compensation and pension 
examination request to the examining facility informed the 
examiner that the examination was for nonservice-connected 
pension.

The psychiatric examiner noted that the examination was for a 
pension claim.  The examination consequently did not include 
any opinion as to whether there is a nexus between the 
diagnosed psychiatric disorders and service.  Such an opinion 
is necessary to substantiate the veteran's claim and is part 
of VA's duty to assist in this case.  38 C.F.R. 
§ 3.159(c)(4)(i) (2003).

The general medical examiner did provide some nexus opinions, 
but he apparently did not review the claims file in 
conjunction with the examination.  The evidence of record 
indicates that an examination report uninformed by the 
veteran's service medical records is an inadequate report.  
See Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991) (Court 
remanded for examination and opinion informed by examiner's 
review of veteran's medical records).

In an August 2000 statement alleging events that precipitated 
PTSD, the veteran reported that he was "tortured" on 
shipboard.  VA has special procedures for developing evidence 
in claims of PTSD allegedly precipitated by personal assault.  
See VA Adjudication Procedure Manual M21-1, Part III, 5.14 
(d).  The veteran's claims file includes the RO's request for 
personnel records of the sort generally pertinent to claims 
of PTSD predicated on combat events.  The RO should implement 
development pertinent to claims based on personal assault.

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  In this 
case, RO notice to the veteran in March 2001 specifically 
addressed his asbestos claim subsequently withdrawn.  Another 
letter of July 18, 2003, implementing the invalidated 
regulation explicitly addressed the issues on appeal, 
providing the veteran 30 days to respond.  Therefore, since 
this case is being remanded for additional development or to 
cure a procedural defect, the RO must take this opportunity 
to inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's complete 
service personnel file and perform any 
other development consistent with a claim 
of PTSD due to personal assault.  M21-1, 
Part III.

2.  Schedule the veteran appropriate 
examinations for his claimed 
musculoskeletal, gastrointestinal and 
psychiatric disabilities.  Inform the 
examiners that the examinations are for 
compensation purposes.  Provide each 
examiner the claims file.  Request a 
nexus opinion as to the relationship 
between current findings and the 
veteran's military service informed by 
review of the service medical records as 
well as by clinical interview of the 
veteran.

3.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

4.  Readjudicate the claims on appeal, 
and determine whether any of them may now 
be allowed.  If any is not, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



